

116 HR 827 IH: Artificial Intelligence Job Opportunities and Background Summary Act of 2019
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 827IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2019Mr. Soto (for himself, Mr. Krishnamoorthi, Ms. Stefanik, Ms. Clarke of New York, Mr. Gallagher, Mrs. Dingell, Mr. Norman, Mr. Takano, Mr. Mitchell, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo promote a 21st century artificial intelligence workforce.
	
 1.Short titleThis Act may be cited as the Artificial Intelligence Job Opportunities and Background Summary Act of 2019 or the AI JOBS Act of 2019. 2.Sense of CongressIt is the sense of Congress that technology can improve the lives of individuals, but can also disrupt jobs, and for this reason, innovation should be encouraged while training and retraining American workers for our 21st century economy.
		3.Report on artificial intelligence
 (a)Report requirementsNot later than 1 year after the date of the enactment of this Act, the Secretary of Labor, in collaboration with the individuals and entities described in subsection (b), shall prepare and submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, a report on artificial intelligence and its impact on the workforce, which shall include the following:
 (1)Outline the specific data, and the availability of such data, necessary to properly analyze the impact and growth of artificial intelligence.
 (2)Identification of industries that are projected to have the most growth in artificial intelligence use, and whether the technology will result in the enhancement of workers’ capabilities or their replacement.
 (3)Analysis of the expertise and education (including computer science literacy) needed to develop, operate, or work alongside artificial intelligence over the next two decades, as compared to the levels of such expertise and education among the workforce as of the date of enactment of this Act.
 (4)Analysis of which demographics (including ethnic, gender, economic, age, and regional) may experience expanded career opportunities, and which such demographics may be vulnerable to career displacement, due to artificial intelligence.
 (5)Any recommendations to alleviate workforce displacement, prepare future workforce members for the artificial-intelligence economy, and any other relevant observations or recommendations within the field of artificial intelligence.
 (b)CollaborationIn preparing the report under subsection (a), the Secretary of Labor shall collaborate, through a series of public meetings, roundtables or other methods, with—
 (1)local educational agencies, institutions of higher education (including community colleges), workforce-training organizations, and National Laboratories;
 (2)a broad range of industrial stakeholders in the technology, manufacturing, and service sectors, including companies (large and small), think tanks, and industry organizations; and
 (3)the Secretary of Commerce and the heads of any other Federal agency the Secretary of Labor determines appropriate.
 4.DefinitionsIn this Act: (1)Artificial intelligenceThe term artificial intelligence means systems that—
 (A)think like humans (including cognitive architectures and neural networks); (B)act like humans (such as passing the Turing test using natural language processing, knowledge representation, automated reasoning, and learning);
 (C)think rationally (such as logic solvers, inference, and optimization); (D)act rationally (such as intelligent software agents and embodied robots that achieve goals via perception, planning, reasoning, learning, communicating, decision making, and acting); or
 (E)automate or replicate intelligent behavior. (2)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).
 (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (4)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			